Kellam, J.
While not actively dissenting from the conclusion of the court, I am not sufficiently persuaded that it is right to be willing to concur, and particularly as to appellant’s fifth proposition. A mortgagee who has parted with all his interest in the debt and the mortgage securing it has no moral or legal right by virtue of his former connection with it to discharge the same, even though he may be satisfied that it has been paid. He may have no relation whatever with, or knowledge of, the present owner and holder; and it does not seem right to me to so construe the law, if there is reasonable escape from it, as to require him, under a severe penalty, to do a thing which he has no right to do. It appears from the language quoted in the foregoing'Opinion, the Kansas court suggests that the mortgagee may protect himself from liability for such penalty by insisting upon making and recording a written assignment when he sells the mortgage. This would often be impracticable. The assignment does not become operative until delivered, and after delivery the assigning mortgagee would have no control over it. It would seem to be more logical to put the duty of releasing the mortgage upon him who owns it, and receives the payment of it. Such a ruling would accomplish the desirable end of a recorded assignment in every case of a transfer, for thus only could the assignee put himself in position to properly discharge a mortgage when he has received full payment for it. He would take and record an assignment so that he might disharge when paid, knowing that not to do so would leave him without power to make a good discharge of record, and thus expose himself to the penalty. I think this would put the duty of discharging the mortgage where it properly belongs.